JOHNSON, Chief Judge.
This is an appeal from a final judgment denying appellant’s petition for writ of certiorari, entered by the Circuit Court of Duval County.
The petitioner was an employee of the Board of Public Instruction of Duval County, Florida, at the time of his suspension for theft of certain material belonging to the Board of Public Instruction. He was suspended first for IS days, then for 30 days. Before the latter 30 days had expired, the Board of Public Instruction withdrew the latter suspension and requested he return to work. Petitioner worked one day and was again suspended for 30 days with a final discharge effective at the end of the 30 days. After the last suspension notice, the petitioner appealed to the Civil Service Board of Duval County, where it was urged by petitioner that he was being subjected to double jeopardy. The Civil Service Board affirmed the discharge of petitioner ; and petition for certiorari was filed in the Circuit Court, wherein, inter alia, it was urged that either the doctrine of res adjudicata or estoppel by judgment, or the constitutional prohibition against double jeopardy should bar the Board of Public Instruction from its action in discharging the petitioner.
The Circuit Court, Hon. Martin Sack, wrote a lengthy and comprehensive final judgment wherein he dealt with each of the points raised, and we think correctly decided each point adversely to the petitioner.
We fail to find that the appellant has demonstrated any error in the trial court’s final judgment, and therefore, the same is affirmed.
CARROLL, DONALD K, and RAWLS, JJ., concur.